Citation Nr: 1315985	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  06-15 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right arm disability, claimed as secondary to service-connected shell fragment wound of the right shoulder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel







INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2008 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2009, November 2011, and November 2012 the Board remanded the claim for further development.

Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In its remand in November 2012, the Board directed that the Veteran be afforded a VA examination to determine whether the currently diagnosed right arm or hand disability was caused by or aggravated by the service-connected shell fragment wound of the right shoulder. 

The requested VA examination was conducted in December 2012 and an addendum was filed in February 2013.  The VA examiner stated that the intermittent numbness of the Veteran's right hand was not as least as likely as not related to the service-connected right shoulder fragment wound.  The VA examiner did not specifically address aggravation.  




As the evidence of record is insufficient to decide the applicable theories of service connection, further development under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a VA health-care provider, who has not previously examined the Veteran to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that any currently diagnosed right arm or hand disability, including right shoulder impingement and right shoulder strain, and resting tremor in the right hand, is caused by or aggravated by the service-connected shell fragment wound of the right shoulder.  

The term "aggravation" means a permanent increase in the disability, that is, an irreversible worsening beyond the natural or excepted clinical course and character of the condition as contrasted to a temporary worsening of symptoms.  

In formulating the opinion, the VA examiner is asked to consider and comment on the following:  

The service-connected shell fragment wound of the right shoulder is currently rated 10 percent disabling; 



In July 2004, records of Texas Back Institute show that the Veteran sustained a mild right shoulder strain;  

In June 2008 and June 2010, the diagnoses were right shoulder impingement that could be due to injury or to aging and a resting tremor in the right hand.  

If, however, after a review of the record, an opinion is not possible without resort to speculation, please clarify whether causation or aggravation cannot be determined because there are several potential factors, including idiopathic, for the current findings.  And that an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the examiner for review. 

2.  After the requested development has been completed, adjudicate the claim.  If benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


